—Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J.), rendered August 7, 2000, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearsay information relied on by the police to establish probable cause to stop and search his vehicle was sufficient to satisfy both prongs of the Aguilar-Spinelli test (see, Aguilar v Texas, 378 US 108; Spinelli v United States, 393 US 410; People v Ketcham, 93 NY2d 416; People v Parris, 83 NY2d 342; People v Galak, 81 NY2d 463; People v Greene, 153 AD2d 439, cert denied 498 US 947).
In light of this determination, we need not reach the defendant’s remaining contentions. Ritter, J. P., Friedmann, Florio and Cozier, JJ., concur.